Citation Nr: 0825689	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  00-14 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bladder 
dysfunction, also claimed as due to a service-connected low 
back disability.

2.  Entitlement to service connection for a bowel 
dysfunction, also claimed as due to a service-connected low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The veteran had honorable active service from June 1972 to 
January 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Lake City, Utah, which denied the benefits sought on 
appeal.  In March 2007, the Board remanded this matter for 
further development.


FINDINGS OF FACT

1.  Service connection for a bladder dysfunction is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2007).

2.  Service connection for a bowel dysfunction is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2007).


CONCLUSIONS OF LAW

1.  The competent medical evidence does not demonstrate that 
the veteran's bladder dysfunction was incurred in or 
aggravated by his active service or is proximately due to any 
service-connected disability.

2.  The competent medical evidence does not demonstrate that 
the veteran's bowel dysfunction was incurred in or aggravated 
by his active service or is proximately due to any service-
connected disability.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In August 2003 and in March 2005, prior to and after the 
initial adjudication of the claim, respectively, the veteran 
was notified of the evidence not of record that was necessary 
to substantiate the claims.  He was told that he needed to 
provide the names of persons, agency, or company who had 
additional records to help decide his claims.  He was 
informed that VA would attempt to obtain review his claims 
and determine what additional information was needed to 
process his claims, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The veteran was issued notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in March 2006 should his service connection claims be 
granted.  It is therefore inherent in the claims that the 
veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).
In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, VA medical examinations pertinent to the 
claims were obtained in March 2003, February 2006, and March 
2006.  In March 2007, the Board remanded the veteran's claims 
for the RO to associate a June 2004 VA examination report 
with the claims file which had been referenced in a prior 
Board decision.  In January 2008, the RO determined that 
there was in fact no June 2004 VA examination report and that 
the Board's decision had referenced an opinion made in a July 
2004 VA examination report which was previously of record.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

The veteran served on active duty from June 1972 to January 
1976 and from December 1979 to September 1989.  He received 
an honorable discharge for his service from June 1972 to 
January 1980.  However, in August 1989, he was dishonorably 
discharged by reason of the sentence of a general court 
martial.  38 C.F.R. § 3.12 (2007).  A December 1994 VA 
administration decision determined that service from June 
1972 to January 1980 was honorable for VA purposes.  
Therefore, the veteran is only entitled to VA compensation 
benefits or healthcare for any condition from his period of 
service from June 1972 to January 1980.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Secondary 
service connection may be found where a service connected 
disability aggravates another condition such that there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for bladder and bowel 
dysfunctions.
The veteran's service medical records include a March 1972 
entrance examination which reflects that genitourinary 
system, and anal and rectum clinical evaluations were normal.  
An accompanying report of medical history is negative for any 
complaints of frequent or painful urination.  Clinical notes 
reflect intermittent complaints of urethral discharge.  While 
records dated in November 1986, September 1987, and September 
1988 reflect complaints of frequent urination, low back pain, 
constipation, and diarrhea, the veteran is not entitled to VA 
compensation benefits or healthcare for any condition which 
occurred after January 1980.  38 C.F.R. § 3.12 (2007).

The veteran underwent a VA general medical examination in May 
1990 which reflects a history of a low back injury, but a 
genitourinary examination was unremarkable and is negative 
for complaints of a bladder or bowel dysfunction.

VA medical records dated in September 1999 show that the 
veteran denied any incontinence or rectal pain.

The veteran underwent a VA spine examination in December 2000 
and complained of having bladder or bowel problems.  It was 
noted that he had a lumbar laminectomy in December 1994.

Private medical records dated in August 1995 show that the 
veteran denied having any incontinence.  In September 1995, 
he denied having any symptoms of bladder or bowel 
dysfunction.  In May 1995, he complained of a dribbling 
urinary system, but denied any bowel or bladder incontinence.  
Records dated in November 1999 and August 2004 are void of 
any complaints of incontinence.

The veteran underwent a VA spine examination in March 2003.  
It was noted that he underwent a lumbar laminectomy in 1995 
after which he developed nocturnal diuresis.  After the 
procedure, he noticed that he had "smelly urine" and had 
increased urination with flare-ups of back pain.  He changed 
his undergarments about three to four times per day and was 
enuretic after taking sleeping pills.  His back medication 
caused constipation, but he denied any bowel incontinence.
In September 2003, the veteran underwent a VA spine 
examination that included genitourinary and GI tract 
examinations.  An examination of the genitourinary system 
included a rectal examination which revealed a good rectal 
tone and a positive anal reflex.  Examination of the GI tract 
also revealed a normal rectal examination which revealed good 
voluntary control with "no liver, spleen felt," no masses, 
and normal bowel tones.  Of interest to the examiner was the 
fact that he was not wearing Depends at the time of the 
examination and that his undergarments were not soiled.  He 
was diagnosed with enuresis and bladder dysfunction.  The 
examiner opined that his bladder and bowel functions were 
less likely than not secondary to his lumbar disc disease, 
since his disease was primarily at L4-L5 and he presented 
with normal reflexes and muscle strength of the lower 
extremities exhibiting only minimal sensory changes.

The veteran underwent a VA general medical examination in 
July 2004 with respect to an individual unemployability claim 
based upon his service-connected disabilities.  During the 
examination, the examiner opined that due to the progressive 
nature of his spine disease, he had urinary incontinence and 
wore Depends undergarments.  The veteran reported that he 
changed his undergarments three times a day and had some 
fecal soiling.

The veteran underwent a VA spine examination in August 2004 
during which he indicated that he had mild urinary problems 
in 2000.

VA medical records dated in February 2006 reflect the 
veteran's complaints of urinary incontinence with dribbling, 
nocturia, and stool soiling of about one year.  

In February 2006, the veteran underwent a VA spine 
examination at which time he indicated that he wore Depends 
undergarments due to urinary urgency over the last several 
years.  He had defecated on himself many times.  The examiner 
reported that with respect to problems with defecation and 
bladder dysfunction, he was awaiting a urological and 
neurological workup as described by his primary care 
physician.  The examiner stated that he could not render a 
medical opinion without resort to conjectural speculation 
until a complete urological and neurological workup was 
completed.
VA medical records dated in March 2006 reflect the veteran's 
continued complaints of bowel incontinence.  In April 2006, a 
barium enema was done and the impression was negative.

Pursuant to the Board's November 2005 remand, the veteran 
underwent a VA genitourinary examination in March 2006 at 
which time he presented with complaints of urinary 
incontinence for which he wore diapers.  He claimed that his 
urinary problems began after back surgery.  Urinary frequency 
occurred four to five times during the day and one time at 
night.  He did not have any dysuria and produced a good 
stream without hesitancy.  He also complained of having one 
to three incontent bowels during the day and an episode of 
incontinence at night.  He commented that he was frustrated 
by the smell of leaked urine and the uncertainty of not 
knowing when to use the bathroom.  He had a history of 
surgery on his urinary tract in the 1980's and a vasectomy 
which was reversed in 1984 during service.  He was able to 
perform sexually and did not have any urinary problems at 
that time.  There was no history of urinary tract infections, 
renal colic, or bladder stones.  Nor was there any history of 
acute nephritis.  He had no history of hospitalization for 
urinary tract infections or malignancies of the GU tract.  In 
regards to his daily activities, he wore a diaper or a pad 
which was embarrassing and frustrating, but he was not 
limited by his bladder dysfunction.  On inspection of the 
anus and digital exam and rectal vaults, the prostate was 
somewhat enlarged, but there were no masses.  There was no 
abnormal tone of the rectal vault, or rectal or anal 
fistulas.  There were no residuals or any malignancy.  He was 
diagnosed with detrusor areflexia causing overflow 
incontinence.  The examiner opined that it would only be with 
speculation to report the veteran's bladder dysfunction is 
due to or has been aggravated by military service, a service-
connected condition, or medication used to treat a service-
connected condition.

In March 2006, the veteran also underwent a VA intestine 
examination.  He presented with complaints of loose stools 
approximately three times per day without nausea or vomiting.  
He complained of occasional incontinent bowel movements at 
night.  He was currently under no treatment for his 
condition.  His main complaint was fecal discharge once per 
night.  On examination, he appeared to be in good nutrition 
and showed no signs of anemia.  The abdomen was soft, 
nontender, nondistended.  There were no abdominal hernias or 
fistulas.  He was diagnosed with occasional episodes of bowel 
incontinence, subjectively reported.  Based on all available 
information, a more definitive medical diagnosis could not be 
rendered as no focal abnormality was noted on physical 
examination.  The examiner opined that the veteran's 
subjective report of night-time bowel incontinence was not 
due to, or caused or aggravated by, an in-service event, a 
service-connected condition, or medications used for a 
service-connected condition.  To report otherwise would be 
done only with speculation.

VA medical records dated in May 2006 reflect the veteran's 
complaints of fecal incontinence, a change in bowel habits, 
and one episode of hematochezia about one year previous.  It 
was noted that eighteen months previous he developed stool 
incontinence and had urinary incontinence since his back 
surgery.  He had intermittent loose stools with one episode 
of bright red blood per rectum a year ago.  The impression 
was fecal incontinence which may be related to his back 
injury since he also had urinary incontinence, a change in 
bowel habits, and an episode of rectal bleed.

The veteran underwent a VA joints examination in July 2006 
during which it was noted that he had no change in his bowel 
or bladder functions.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the September 2003 and March 2006 
VA examination reports and opinions are the most persuasive 
evidence.  The September 2003 VA examiner's opinion that the 
veteran's bladder and bowel functions are less likely than 
not secondary to his lumbar disc disease was supported by the 
rationale that his disease is primarily at L4-L5 and he had 
normal reflexes and muscle strength of the lower extremities.  
The March 2006 VA examiner opined that it would only be with 
speculation to report that the veteran's bladder dysfunction 
was due to or has been aggravated by military service, a 
service-connected condition, or medication used to treat a 
service-connected condition.  That examiner also opined that 
the veteran's subjective report of night time bowel 
incontinence was not due to, or caused or aggravated by, an 
in-service event, a service-connected condition, or 
medications used for a service-connected condition.  To 
report otherwise would be done only with speculation.  The 
March 2006 VA examiner's opinions were made upon the 
examiner's extensive review of the claims file which includes 
service medical records; private treatment records; VA 
medical records including VA opinions dated in September 
2003, July 2004, and May 2006; and current VA examinations.

The Board has considered the positive VA medical opinions 
dated in July 2004 and May 2006.  The July 2004 VA examiner's 
opinion that the veteran had urinary incontinence due to the 
nature of his progressive spine disease was made after a 
spine examination, but did not include a genitourinary 
examination.  The Board finds that while the opinion has 
probative value, it was not based upon a genitourinary 
examination and is therefore unsupported by any objective 
findings of the same.  In May 2006, a VA physician opined 
that the veteran's incontinence "may be" related to his 
back surgery since he also had urinary continence, a change 
in bowel habits, and an episode of rectal bleed.  However, 
the probative value of the opinion is lessened by the fact 
that the examiner's opinion that the veteran's incontinence 
"may be" related to his service-connected low back 
disability is too speculative to warrant a grant of service 
connection.  Bostain v. West, 11 Vet. App. 124 (1998); Obert 
v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in 
terms of "may" also implies "may not" and is too 
speculative to establish medical nexus).

While the competent medical evidence shows that the veteran 
now suffers from bladder and bowel dysfunctions, the evidence 
does not show that the current bladder and bowel dysfunctions 
were incurred in or aggravated by service or are due to any 
service-connected disability.  Furthermore, the record 
includes competent VA medical opinions that the veteran's 
bladder and bowel dysfunctions are not related to his service 
or to any service-connected disability.  The Board finds that 
the evidence weighs against a finding linking any current 
bladder or bowel dysfunctions to service.  Therefore, service 
connection must be denied.

The Board recognizes the contentions of the veteran as to the 
diagnoses and relationship between his service and the 
claimed disabilities.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that any current 
bladder or bowel dysfunctions are a result of his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's bladder or 
bowel dysfunctions were incurred in or aggravated by service.  
Furthermore, the competent medical evidence weighs against a 
finding that the veteran has bladder and bowel dysfunctions 
that are the result of his service-connected low back 
disability.  Therefore, service connection for bladder and 
bowel dysfunctions  must be denied.  38 U.S.C.A. § 5107(b) 
(West 2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a bladder dysfunction, also claimed as 
due to a service-connected low back disability, is denied.

Service connection for a bowel dysfunction, also claimed as 
due to a service-connected low back disability, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


